Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20       PageID.111    Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

          ALSHAWNTUS BECK,

               Petitioner,
                                                   Case No. 19-cv-13182
                    v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
       JOHNATHAN HEMINGWAY1,

             Respondent.
    ______________                   /

    OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
       CORPUS AND DENYING CERTIFICATE OF APPEALABILITY
                                I. INTRODUCTION
      Petitioner Alshawntus Beck has filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2241. ECF No. 1. Petitioner is a federal prisoner confined at the

Federal Correctional Institution in Milan, Michigan.      He challenges a prison

disciplinary proceeding conducted by the Bureau of Prisons (“BOP”) that resulted

in the loss of 54 days of good conduct time, the forfeiture of 54 days of non-vested

good conduct time, loss of privileges, and disciplinary segregation. See ECF No. 1.

Beck claims that the disciplinary proceeding violated his right to due process. For

the reasons stated below, the Court will DENY the petition.


1
 The proper respondent for a § 2241 action is “the warden of the facility where the
prisoner is being held.” Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). The
warden of Beck’s present place of confinement is Jonathan Hemingway. The Court
amends the case caption to substitute him as the respondent.
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20        PageID.112    Page 2 of 9




                             II. FACTUAL BACKGROUND

      Beck is serving a 170-month sentence for wire fraud under 18 U.S.C. § 1343

and possession with intent to distribute a controlled substance under 21 U.S.C. §

841. ECF No. 8-2, PageID.68. The sentence was imposed by the United States

District Court for the Northern District of Illinois.

      In this habeas proceeding, Beck challenges a prison disciplinary proceeding

concerning an incident that occurred while he was confined at the Federal Prison

Camp in Yankton, South Dakota (“FPC Yankton”). ECF No. 8-3, PageID.70. On

February 5, 2019, James Johnston, an employee at FPC Yankton, filed an incident

report charging Petitioner with attempted escape from a non-secure institution,

destroying and/or disposing of an item during an attempted search, and refusing to

obey a staff member’s order. Id. The report stated that, on the evening of January

19, 2019, Beck and prisoner Lou Slaughter entered an unauthorized vehicle driven

by an unknown outsider and left the facility without permission. Id. Staff observed

Beck and Slaughter return in the same vehicle almost two hours later. Id. As they

exited the vehicle, the men were carrying bags “with unknown contraband.” Id. The

men did not follow staff instructions to stop and both men ran towards a housing

unit. Id. Staff recovered some of the contraband which included Kentucky Fried

Chicken, a bottle filled with unidentified liquid, and food from a grocery store. Id.

The rest of the contents of the bags was never recovered. Id.


                                           2
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20         PageID.113    Page 3 of 9




      Beck received a copy of the incident report on February 7, 2019 from the

investigating captain, Ernesto Recoder. Id. Recoder noted that the report was served

more than 24 hours after staff became aware of Beck’s involvement in the incident

because of “unforeseen institution operations.” Id. After being advised of his rights,

Beck stated: “I am innocent. Those are not my actions. I had a visit on Saturday

and never left my unit the rest of the night. I watched the Duke basketball game.

There would be no reason for anyone to want me off the compound. I don’t know

Slaughter.” Id. Recoder concluded that the evidence supported the allegations and

forwarded the incident report to the Unit Discipline Committee for further

processing. Id.

      The Unit Discipline Committee held a hearing on February 8, 2019, during

which Beck continued to maintain his innocence. Id. The committee referred the

incident to a discipline hearing officer (DHO) for further proceedings. Id. Beck

received written notice of the impending hearing before the DHO and his rights at

the hearing on February 8, 2019. ECF No. 8-4, 8-5.

      The hearing was conducted on February 14, 2019. ECF No. 8-6. Beck was

advised of his rights and denied leaving the facility. Id. Lou Slaughter testified as

Beck’s witness but did not provide a statement favorable to Beck. He told the DHO,

“I don’t have anything to tell you. I’m clueless.” Id. at PageID.75. Antoine

Matthews, another inmate, testified that he was with Beck in the housing unit on the


                                          3
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20         PageID.114    Page 4 of 9




night Beck was seen leaving the facility. Id. The DHO also considered a statement

Lou Slaughter gave prior to the hearing in which he identified Beck as the person

who left the prison with him to pick up contraband. ECF No. 8-7, PageID.82. The

hearing officer found that the greater weight of the evidence established that Beck

committed the charged acts and found Beck guilty of destroying or disposing of an

item during a search, attempted escape from a non-secure institution, and refusing

to obey an order from a staff member. Id. Beck was sanctioned with the loss of 54

days of good-conduct time, forfeiture of 54 days of non-vested good-conduct time,

180 days loss of phone, loss of visiting and commissary privileges, 30 days of

disciplinary segregation, and 90 days impoundment of his personal property. Id.

      Petitioner appealed the decision to the North Central Regional Office. ECF

No. 8-7. The appeals administrator denied Beck’s appeal because the evidence

supported the DHO’s decision, Beck’s due process rights were protected, and the

sanctions imposed were appropriate. Id. Beck then appealed to the Central Office,

which also denied his appeal. ECF No. 8-8.

      Beck then filed this habeas corpus petition under 28 U.S.C. § 2241. He claims

that the disciplinary proceeding was fundamentally flawed because he did not have

the opportunity to challenge the integrity of the proceedings, the sufficiency of the

evidence or the credibility of BOP witnesses in violation of his right to due process.

Respondent filed an answer in opposition arguing that the proceedings satisfied due


                                          4
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20         PageID.115    Page 5 of 9




process requirements and satisfied the sufficiency of the evidence standard

applicable to prison disciplinary proceedings.


                                  III. DISCUSSION
      A. Petitioner’s Motion to File a Reply
      As an initial matter, Petitioner filed a motion to file a reply to Respondent’s

answer in opposition to the petition. ECF No. 9. Shortly after filing this motion,

Beck filed a Reply brief that was accepted for filing by the Court. ECF No. 10. The

Court will therefore find that Petitioner’s motion requesting permission to file the

Reply is MOOT [#9].

      B. Standard of Review
      The scope of the Court’s review of a prison disciplinary proceeding on habeas

review is limited. See Superintendent, Mass. Corr. Inst. at Walpole v. Hill, 472 U.S.

445, 455 (1985). The Court need only determine whether the hearing complied with

the basic requirements needed to satisfy due process. Id.

      When a prisoner faces the loss of good-conduct time, due process requires that

he receive: (1) advance “written notice of the claimed violation” at least twenty-four

hours before a disciplinary hearing; (2) an opportunity, when consistent with

institutional safety, “to call witnesses and present documentary evidence in his

defense”; and (3) “a written statement of the factfinders as to the evidence relied

upon and the reasons for the disciplinary action taken.” Wolff v. McDonnell, 418

U.S. 539, 563-66 (1974). Further, there must be only “some evidence” in the record
                                          5
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20           PageID.116    Page 6 of 9




of misconduct to support the actions of a prison disciplinary board. Hill, 472 U.S.

at 455. Determining whether the “some evidence” standard is met "does not require

examination of the entire record, independent assessment of the credibility of

witnesses, or weighing of the evidence. Instead, the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board." Id. at 455-46.

      C. Analysis
      Beck claims that the BOP violated the requirements set forth in Wolff and Hill

by failing to comply with the notice requirement, failing to review video surveillance

footage, and allowing amendment of the DHO report during the administrative

remedy appeal. The record shows that Beck’s disciplinary proceedings complied

with due process requirements.

      First, Petitioner argues that he did not receive the incident report until 48 hours

after staff became aware of the incident. ECF No. 1, PageID.7-8. Neither the

applicable federal regulations nor Supreme Court precedent require an inmate to

receive notice within a certain time period after an incident. Instead, an inmate must

receive notice twenty-four hours before the disciplinary hearing. See 28 C.F.R. §

541.5(a). The record shows that Beck received notice six days prior to his initial

hearing before the DHO. ECF No. 8-4, PageID.72. Thus, the notice requirement

was satisfied.


                                           6
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20        PageID.117    Page 7 of 9




      Second, Beck claims that his right to due process was violated because he was

not afforded access to video surveillance evidence. The DHO report states that Beck

did not present any documentary evidence and there is no indication that Beck

requested video surveillance footage. ECF No. 8-7, PageID.81-82. Notably, in his

appeals from the DHO decision, Beck does not mention video surveillance evidence

or any attempt on his part to obtain such evidence. ECF No. 8-7, PageID.85.

Moreover, even if Beck requested and was denied video evidence, he was not denied

due process under Wolff or Hill. There is no due process requirement that a DHO

consider all available evidence. See Hill, 472 U.S. at 455-56. There is also no

specific requirement that the DHO review video surveillance evidence. See Harvey

v. Wilson, No. 6:10-CV-235, 2011 WL 1740141, at *10 (E.D. Ky. May 5, 2011)

(“[T]he DHO decision not to review video tape evidence does not constitute a denial

of due process under Hill and Wolff.”); see also McKeithan v. Beard, 322 F. App'x

194, 201 (3d Cir. 2009) (“The videotape and photographs at most constitute

potentially exculpatory evidence, which prison officials have no constitutional

obligation to preserve or consider.”). Beck’s due process rights were not violated

by the DHO’s failure to consider a videotape.

      Beck next claims that his due process rights were violated by amendment of

the DHO report during the administrative remedy appeal. When Beck appealed the

disciplinary action to the BOP’s North Central Regional Office, the regional director


                                         7
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20        PageID.118    Page 8 of 9




required the DHO to amend his report to contain the specific evidence the DHO

relied upon to support the findings. ECF No. 8-7, PageID.80. In addition to

including the specific evidence relied upon, the amended reported deleted the code

charging Beck with refusing to obey an order from a staff member and dropped

“attempt” from the escape charge to accurately reflect that Beck did in fact escape

from the facility. Id. at PageID.82. Beck was not prejudiced by the change in the

DHO report. The amended report clarified the evidence pursuant to which he was

found guilty of misconduct without changing the basis for the DHO’s finding. The

removal of the charge of refusing to obey an order from a staff member benefitted

Beck by reducing the number of charges against him. Finally, deletion of the attempt

modification from the escape charge did not materially change the charges against

Beck because, pursuant to 28 C.F. R. § 541.3(a), attempting an offense is treated the

same as committing the act itself. Beck was provided with adequate notice of the

charges against him and the amendment did not alter or increase any sanctions

imposed. His due process rights were not violated by the amendment.

      Finally, the DHO decision was supported by “some evidence” sufficient to

satisfy the threshold requirement. To reach a decision, the DHO relied on staff

memoranda, the investigator’s report, inmate interviews, and witnesses’ statements.

Among the evidence considered by the DHO was inmate Slaughter’s statement that

Beck was in the vehicle and left the prison grounds with him. ECF No. 8-7,


                                         8
Case 2:19-cv-13182-GAD-PTM ECF No. 11 filed 07/29/20       PageID.119     Page 9 of 9




PageID.82. Two other inmates also identified Beck as leaving in the vehicle—one

was certain it was Beck, the other was “pretty sure.” Id. The DHO also considered

that staff reported observing the inmates exiting the vehicle with contraband. Id.

The DHO did not find Beck’s assertion that he was innocent to be credible. The

relevant question for the Court is “whether there is any evidence in the record that

could support the conclusion reached by the disciplinary board.” Hill, 472 U.S. at

455–56. The evidence relied upon by the DHO clearly satisfies the “some evidence”

standard in this case.

                                 IV. CONCLUSION

      Accordingly, the petition for a writ of habeas corpus [#1] is DENIED and the

matter is DISMISSED WITH PREJUDICE.                 Further, the Court finds that

Petitioner’s motion to file reply brief [#9] is MOOT.

      IT IS SO ORDERED.



                                      s/Gershwin A. Drain__________
                                      GERSHWIN A. DRAIN
                                      UNITED STATES DISTRICT JUDGE

Dated: July 29, 2020

                          CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
                July 29, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager

                                         9
